B1 (Official Form 1) (04/13)
                                                          United States Bankruptcy Court
                                                          NORTHERN DISTRICT OF OHIO                                                                                                      Voluntary Petition
                                                              CLEVELAND DIVISION
Name of Debtor (if individual, enter Last, First, Middle):                                                         Name of Joint Debtor (Spouse) (Last, First, Middle):
Russo, Jr, Michael P


All Other Names used by the Debtor in the last 8 years                                                             All Other Names used by the Joint Debtor in the last 8 years
(include married, maiden, and trade names):                                                                        (include married, maiden, and trade names):




Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more                             Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more
than one, state all):         xxx-xx-7356                                                                          than one, state all):

Street Address of Debtor (No. and Street, City, and State):                                                        Street Address of Joint Debtor (No. and Street, City, and State):
1378 Sunview Rd
Lyndhurst OH 44124
                                                                                     ZIP CODE                                                                                                      ZIP CODE


County of Residence or of the Principal Place of Business:                                                         County of Residence or of the Principal Place of Business:
Cuyahoga
Mailing Address of Debtor (if different from street address):                                                      Mailing Address of Joint Debtor (if different from street address):




                                                                                     ZIP CODE                                                                                                      ZIP CODE


Location of Principal Assets of Business Debtor (if different from street address above):

                                                                                                                                                                                                   ZIP CODE


                           Type of Debtor                                                 Nature of Business                                           Chapter of Bankruptcy Code Under Which
                           (Form of Organization)                                               (Check one box.)
                              (Check one box.)
                                                                                                                                                          the Petition is Filed(Check one box.)
                                                                                          Health Care Business                                    Chapter 7
        Individual (includes Joint Debtors)                                               Single Asset Real Estate as defined                     Chapter 9                      Chapter 15 Petition for Recognition
        See Exhibit D on page 2 of this form.                                             in 11 U.S.C. § 101(51B)                                                                of a Foreign Main Proceeding
                                                                                                                                                  Chapter 11
        Corporation (includes LLC and LLP)                                                Railroad
                                                                                                                                                  Chapter 12                     Chapter 15 Petition for Recognition
                                                                                          Stockbroker                                                                            of a Foreign Nonmain Proceeding
        Partnership                                                                                                                               Chapter 13
                                                                                          Commodity Broker
        Other (If debtor is not one of the above entities, check
        this box and state type of entity below.)                                         Clearing Bank
                                                                                                                                                                        Nature of Debts
                                                                                          Other
                                                                                                                                                                        (Check one box.)
                         Chapter 15 Debtors                                                   Tax-Exempt Entity                                   Debts are primarily consumer                     Debts are primarily
Country of debtor's center of main interests:                                                     (Check box, if applicable.)                     debts, defined in 11 U.S.C.                      business debts.
                                                                                          Debtor is a tax-exempt organization                     § 101(8) as "incurred by an
Each country in which a foreign proceeding by, regarding, or                              under title 26 of the United States                     individual primarily for a
against debtor is pending:                                                                Code (the Internal Revenue Code).                       personal, family, or house-
                                                                                                                                                  hold purpose."

                                    Filing Fee(Check one box.)                                                      Check one box:                      Chapter 11 Debtors
                                                                                                                          Debtor is a small business debtor as defined by 11 U.S.C. § 101(51D).
        Full Filing Fee attached.
                                                                                                                          Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
        Filing Fee to be paid in installments (applicable to individuals only). Must attach                         Check if:
        signed application for the court's consideration certifying that the debtor is                                    Debtor's aggregate noncontigent liquidated debts (excluding debts owed to
        unable to pay fee except in installments. Rule 1006(b). See Official Form 3A.                                     insiders or affiliates) are less than $2,490,925 (amount subject to adjustment
                                                                                                                          on 4/01/16 and every three years thereafter).
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must                                Check all applicable boxes:
        attach signed application for the court's consideration. See Official Form 3B.                                    A plan is being filed with this petition.
                                                                                                                          Acceptances of the plan were solicited prepetition from one or more classes
                                                                                                                          of creditors, in accordance with 11 U.S.C. § 1126(b).
 Statistical/Administrative Information                                                                                                                                                          THIS SPACE IS FOR
                                                                                                                                                                                                 COURT USE ONLY
        Debtor estimates that funds will be available for distribution to unsecured creditors.
        Debtor estimates that, after any exempt property is excluded and administrative expenses paid,
        there will be no funds available for distribution to unsecured creditors.
 Estimated Number of Creditors


 1-49         50-99          100-199           200-999             1,000-           5,001-              10,001-                 25,001-            50,001-            Over
                                                                   5,000            10,000              25,000                  50,000             100,000            100,000
 Estimated Assets


 $0 to        $50,001 to     $100,001 to       $500,001            $1,000,001       $10,000,001         $50,000,001             $100,000,001       $500,000,001       More than
 $50,000      $100,000       $500,000          to $1 million       to $10 million   to $50 million      to $100 million         to $500 million    to $1 billion      $1 billion
 Estimated Liabilities


 $0 to        $50,001 to     $100,001 to       $500,001            $1,000,001       $10,000,001         $50,000,001             $100,000,001       $500,000,001       More than
 $50,000      $100,000       $500,000          to $1 million       to $10 million   to $50 million      to $100 million         to $500 million    to $1 billion      $1 billion

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2014 (Build 11.2.0.3, ID 2074935396)




               19-10504-jps                       Doc 1               FILED 01/31/19                        ENTERED 01/31/19 12:26:13                                              Page 1 of 43
B1 (Official Form 1) (04/13)                                                                                                                                                                                  Page 2
                                                                                                                                             Michael P Russo, Jr
 Voluntary Petition                                                                                         Name of Debtor(s):

 (This page must be completed and filed in every case.)
                                     All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
Location Where Filed:                                                                                       Case Number:                                                        Date Filed:
 None
Location Where Filed:                                                                                       Case Number:                                                        Date Filed:



            Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor (If more than one, attach additional sheet.)
Name of Debtor:                                                                                             Case Number:                                                        Date Filed:
 None
District:                                                                                                   Relationship:                                                       Judge:



                                                        Exhibit A                                                                                                     Exhibit B
 (To be completed if debtor is required to file periodic reports (e.g., forms 10K and                                                                    (To be completed if debtor is an individual

 10Q) with the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                                                        whose debts are primarily consumer debts.)

 of the Securities Exchange Act of 1934 and is requesting relief under chapter 11.)                          I, the attorney for the petitioner named in the foregoing petition, declare that I have
                                                                                                             informed the petitioner that [he or she] may proceed under chapter 7, 11, 12, or 13
                                                                                                             of title 11, United States Code, and have explained the relief available under each
                                                                                                             such chapter. I further certify that I have delivered to the debtor the notice
            Exhibit A is attached and made a part of this petition.
                                                                                                             required by 11 U.S.C. § 342(b).




                                                                                                            X    /s/ Patricia W. McKay                                                                 1/29/2019
                                                                                                                Patricia W. McKay                                                                         Date
                                                                                                       Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?

            Yes, and Exhibit C is attached and made a part of this petition.

            No.


                                                                    Exhibit D
 (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
          Exhibit D, completed and signed by the debtor, is attached and made a part of this petition.

 If this is a joint petition:
             Exhibit D, also completed and signed by the joint debtor, is attached and made a part of this petition.
                                                                                        Information Regarding the Debtor - Venue
                                                                                                (Check any applicable box.)
            Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days
            immediately


            There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
            Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this
            District, or has no
            principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state

                                  Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                             (Check all applicable boxes.)
            Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)

                                                                                                         (Name of landlord that obtained judgment)




                                                                                                         (Address of landlord)
            Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to
            cure the entire

            Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day period after
            the filing of the

            Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2014 (Build 11.2.0.3, ID 2074935396)




                  19-10504-jps                            Doc 1                 FILED 01/31/19           ENTERED 01/31/19 12:26:13                                                            Page 2 of 43
B1 (Official Form 1) (04/13)                                                                                                                                                                             Page 3
                                                                                                                                        Michael P Russo, Jr
 Voluntary Petition                                                                                   Name of Debtor(s):

 (This page must be completed and filed in every case)
                                                                                                 Signatures
                     Signature(s) of Debtor(s) (Individual/Joint)                                                                Signature of a Foreign Representative
 I declare under penalty of perjury that the information provided in this petition is
                                                                                                      I declare under penalty of perjury that the information provided in this petition is true
 true and correct.
                                                                                                      and correct, that I am the foreign representative of a debtor in a foreign proceeding,
 [If petitioner is an individual whose debts are primarily consumer debts and has
                                                                                                      and that I am authorized to file this petition.
 chosen to file under chapter 7] I am aware that I may proceed under chapter 7,
 11, 12 or 13 of title 11, United States Code, understand the relief available under
 each such chapter, and choose to proceed under chapter 7.
                                                                                                      (Check only one box.)
 [If no attorney represents me and no bankruptcy petition preparer signs the                                I request relief in accordance with chapter 15 of title 11, United States Code.
 petition] I have obtained and read the notice required by 11 U.S.C. § 342(b).                              Certified copies of the documents required by 11 U.S.C. § 1515 are attached.


 I request relief in accordance with the chapter of title 11, United States Code,                           Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the chapter of
 specified in this petition.                                                                                title 11 specified in this petition. A certified copy of the order granting
                                                                                                            recognition of the foreign main proceeding is attached.



 X       /s/ Michael P Russo, Jr
         Michael P Russo, Jr
                                                                                                      X
                                                                                                            (Signature of Foreign Representative)
 X
                                                                                                            (Printed Name of Foreign Representative)
       Telephone Number (If not represented by attorney)
       1/29/2019
       Date                                                                                                 Date

                                           Signature of Attorney*                                             Signature of Non-Attorney Bankruptcy Petition Preparer
                                                                                                      I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as

 X       /s/ Patricia W. McKay                                                                        defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and

         Patricia W. McKay                                                     Bar No.0078980         have provided the debtor with a copy of this document and the notices and
                                                                                                      information required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if rules
                                                                                                      or guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a
 Patricia W. McKay                                                                                    maximum fee for services chargeable by bankruptcy petition preparers, I have
 Lynch & Lynch                                                                                        given the debtor notice of the maximum amount before preparing any document
 17477 Chillicothe Rd                                                                                 for filing for a debtor or accepting any fee from the debtor, as required in that

 Chagrin Falls, OH 44023                                                                              section. Official Form 19 is attached.



         (440) 543-6790
 Phone No.______________________ Fax(440) 543-6864
                                     No.______________________
                                                                                                       Printed Name and title, if any, of Bankruptcy Petition Preparer
       1/29/2019
       Date                                                                                           Social-Security number (If the bankruptcy petition preparer is not an individual,
 *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a
                                                                                                      state the Social-Security number of the officer, principal, responsible person or
 certification that the attorney has no knowledge after an inquiry that the
                                                                                                      partner of the bankruptcy petition preparer.) (Required by 11 U.S.C. § 110.)
 information in the schedules is incorrect.



                  Signature of Debtor (Corporation/Partnership)
 I declare under penalty of perjury that the information provided in this petition is
 true and correct, and that I have been authorized to file this petition on behalf of
 the debtor.


 The debtor requests relief in accordance with the chapter of title 11, United States
                                                                                                       Address
 Code, specified in this petition.
                                                                                                      X
                                                                                                            Date
 X                                                                                                    Signature of bankruptcy petiton preparer or officer, principal, responsible person, or
                                                                                                      partner whose Social-Security number is provided above.
       Signature of Authorized Individual
                                                                                                      Names and Social-Security numbers of all other individuals who prepared or
                                                                                                      assisted in preparing this document unless the bankruptcy petition preparer is not
       Printed Name of Authorized Individual                                                          an individual.




       Title of Authorized Individual                                                                 If more than one person prepared this document, attach additional sheets
                                                                                                      conforming to the appropriate official form for each person.


                                                                                                      A bankruptcy petition preparer's failure to comply with the provisions of title 11
       Date                                                                                           and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                                                      imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2014 (Build 11.2.0.3, ID 2074935396)




                  19-10504-jps                              Doc 1                   FILED 01/31/19   ENTERED 01/31/19 12:26:13                                                            Page 3 of 43
 Fill in this information to identify your case:
     Debtor 1                  Michael                        P                                Russo, Jr
                               First Name                     Middle Name                      Last Name
     Debtor 2
     (Spouse, if filing)       First Name                     Middle Name                       Last Name
     United States Bankruptcy Court for the: NORTHERN DISTRICT OF OHIO
     Case number                                                                                                                                      Check if this is an
     (if known)                                                                                                                                       amended filing

Official Form B 3A
Application for Individuals to Pay the Filing Fee in Installments                                                                                                  12/14

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information.



 Part 1:          Specify Your Proposed Payment Timetable

1.    Which chapter of the Bankruptcy Code are                                       Chapter 7
      you choosing to file under?                                                    Chapter 11
                                                                                     Chapter 12
                                                                                     Chapter 13
2.    You may apply to pay the filing fee in up to
      four installments. Fill in the amounts you                              You propose to pay
      propose to pay and the dates you plan to                                                                    With the filing of the petition
      pay them. Be sure all dates are business                                                                    On or before this date.........
      days. Then add the payments you propose
                                                                                                                                                      MM / DD / YYYY
      to pay.
                                                                                                            On or before this date.................
      You must propose to pay the entire fee no                                                                                                       MM / DD / YYYY
      later than 120 days after you file this                                                               On or before this date.................
      bankruptcy case. If the court approves your                                                                                                     MM / DD / YYYY
      application, the court will set your final
      payment timetable.
                                                                          +                                 On or before this date.................
                                                                                                                                                      MM / DD / YYYY
                                                            Total                      $0.00                <-- Your total must equal the entire fee for the
                                                                                                            chapter you checked in line 1.

 Part 2:          Sign Below

By signing here, you state that you are unable to pay the full filing fee at once, that you want to pay the fee in installments,
and that you understand that:


        You must pay your entire filing fee before you make any more payments or transfer any more property to an attorney,
        bankruptcy petition preparer, or anyone else for services in connection with your bankruptcy case.

        You must pay the entire fee no later than 120 days after you first file for bankruptcy, unless the court later extends your
        deadline. Your debts will not be discharged until your entire fee is paid.

        If you do not make any payment when it is due, your bankruptcy case may be dismissed, and your rights in other
        bankruptcy proceedings may be affected.



 X /s/ Michael P Russo, Jr                                    X                                                           X /s/ Patricia W. McKay
 Signature of Debtor 1                                        Signature of Debtor 2                                       Patricia W. McKay
                                                                                                                          Your attorney's name and signature, if
                                                                                                                          you used one


 Date: 1/29/2019                                              Date:                                                       Date: 1/29/2019
       MM / DD / YYYY                                                 MM / DD / YYYY                                            MM / DD / YYYY



 Official Form B 3A                             Application for Individuals to Pay the Filing Fee in Installments

         19-10504-jps                  Doc 1          FILED 01/31/19                   ENTERED 01/31/19 12:26:13                               Page 4 of 43
  Fill in this information to identify the case:
    Debtor 1                  Michael                          P                               Russo, Jr
                              First Name                       Middle Name                      Last Name
    Debtor 2
    (Spouse, if filing)       First Name                       Middle Name                       Last Name
    United States Bankruptcy Court for the: NORTHERN DISTRICT OF OHIO
    Case number
    (if known)
    Chapter filing under:                                                                                  Chapter 7
                                                                                                           Chapter 11
                                                                                                           Chapter 12
                                                                                                           Chapter 13

Order Approving Payment of Filing Fees in Installments

After considering the Application for Individuals to Pay the Filing Fees in Installments (Official Form B 3A), the court orders that:
      The debtor(s) may pay the filing fee in installments on the terms proposed in the application.

      The debtor(s) must pay the filing fee according to the following terms:


                      You must pay...                   On or before this date...



                                                        Month / day / year


                                                        Month / day / year


                                                        Month / day / year
                  +
                                                        Month / day / year

    Total


Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any additional property to an
attorney or to anyone else for services in connection with this case.




                                                                     By the court:
                      Month / day / year                                                   United States Bankruptcy Judge




         19-10504-jps                 Doc 1          FILED 01/31/19                    ENTERED 01/31/19 12:26:13                     Page 5 of 43
B6A (Official Form 6A) (12/07)



In re   Michael P Russo, Jr                                                                  Case No.
                                                                                                                               (if known)



                                                 SCHEDULE A - REAL PROPERTY




                                                                                                   Husband, Wife, Joint,
                                                                                                                            Current Value




                                                                                                    or Community
                                                                                                                              of Debtor's
                        Description and                               Nature of Debtor's
                                                                                                                              Interest in
                          Location of                                 Interest in Property
                              Property
                                                                                                                           Property, Without    Amount Of
                                                                                                                            Deducting Any      Secured Claim
                                                                                                                            Secured Claim
                                                                                                                             or Exemption


 Single family home                                           Owner                                   -                        $115,000.00        $113,038.41
 1378 Sunview Rd Lyndhurst, OH 44124




                                                                                                Total:        $115,000.00
                                                                                                (Report also on Summary of Schedules)




            19-10504-jps                 Doc 1   FILED 01/31/19   ENTERED 01/31/19 12:26:13                                          Page 6 of 43
B6B (Official Form 6B) (12/07)



In re   Michael P Russo, Jr                                                              Case No.
                                                                                                      (if known)



                                         SCHEDULE B - PERSONAL PROPERTY




                                                                                                            Husband, Wife, Joint,
                                                                                                                                    Current Value of




                                                                                                              or Community
                                                                                                                                    Debtor's Interest
                                                                                                                                       in Property,

                                          None
                                                                                                                                    Without Deducting
              Type of Property                                 Description and Location of Property                                   any Secured
                                                                                                                                        Claim or
                                                                                                                                       Exemption


1. Cash on hand.                          X

2. Checking, savings or other finan-             Huntington Checking Account x 5463                              -                          $133.61
cial accounts, certificates of deposit
or shares in banks, savings and loan,            Huntginton Savings x9766                                        -                              $0.00
thrift, building and loan, and home-
stead associations, or credit unions,
brokerage houses, or cooperatives.

3. Security deposits with public util-    X
ities, telephone companies, land-
lords, and others.

4. Household goods and furnishings,              Television                                                      -                          $500.00
including audio, video and computer
equipment.                                       Living room set                                                 -                          $400.00

                                                 Bedroom furniture                                               -                          $400.00


5. Books; pictures and other art          X
objects; antiques; stamp, coin,
record, tape, compact disc, and other
collections or collectibles.

6. Wearing apparel.                              Clothing, shoes                                                 -                          $250.00


7. Furs and jewelry.                      X

8. Firearms and sports, photo-                   Rifle                                                           -                        $2,500.00
graphic, and other hobby equipment.
                                                 sports equipment                                                -                          $550.00

                                                 Revolver                                                        -                          $500.00

                                                 handgun                                                         -                          $500.00




            19-10504-jps         Doc 1    FILED 01/31/19             ENTERED 01/31/19 12:26:13           Page 7 of 43
B6B (Official Form 6B) (12/07) -- Cont.



In re   Michael P Russo, Jr                                                               Case No.
                                                                                                       (if known)



                                          SCHEDULE B - PERSONAL PROPERTY




                                                                                                             Husband, Wife, Joint,
                                                           Continuation Sheet No. 1

                                                                                                                                     Current Value of




                                                                                                               or Community
                                                                                                                                     Debtor's Interest
                                                                                                                                        in Property,

                                           None
                                                                                                                                     Without Deducting
              Type of Property                                  Description and Location of Property                                   any Secured
                                                                                                                                         Claim or
                                                                                                                                        Exemption




9. Interests in insurance policies.        X
Name insurance company of each
policy and itemize surrender or
refund value of each.

10. Annuities. Itemize and name            X
each issuer.

11. Interests in an education IRA as       X
defined in 26 U.S.C. § 530(b)(1) or
under a qualified State tuition plan
as defined in 26 U.S.C. § 529(b)(1).
Give particulars. (File separately
the record(s) of any such interest(s).
11 U.S.C. § 521(c).)

12. Interests in IRA, ERISA, Keogh,               Police and Fire Pension                                         -                        $5,000.00
or other pension or profit sharing
plans. Give particulars.

13. Stock and interests in incorpo-        X
rated and unincorporated businesses.
Itemize.

14. Interests in partnerships or joint     X
ventures. Itemize.

15. Government and corporate bonds         X
and other negotiable and non-
negotiable instruments.

16. Accounts receivable.                   X

17. Alimony, maintenance, support,         X
and property settlements to which the
debtor is or may be entitled. Give
particulars.




            19-10504-jps         Doc 1     FILED 01/31/19              ENTERED 01/31/19 12:26:13          Page 8 of 43
B6B (Official Form 6B) (12/07) -- Cont.



In re   Michael P Russo, Jr                                                        Case No.
                                                                                                (if known)



                                           SCHEDULE B - PERSONAL PROPERTY




                                                                                                      Husband, Wife, Joint,
                                                    Continuation Sheet No. 2

                                                                                                                              Current Value of




                                                                                                        or Community
                                                                                                                              Debtor's Interest
                                                                                                                                 in Property,

                                            None
                                                                                                                              Without Deducting
              Type of Property                           Description and Location of Property                                   any Secured
                                                                                                                                  Claim or
                                                                                                                                 Exemption




18. Other liquidated debts owed to          X
debtor including tax refunds. Give
particulars.

19. Equitable or future interests, life     X
estates, and rights or powers exercis-
able for the benefit of the debtor other
than those listed in Schedule A - Real
Property.

20. Contingent and noncontingent            X
interests in estate of a decedent, death
benefit plan, life insurance policy, or
trust.

21. Other contingent and unliqui-           X
dated claims of every nature,
including tax refunds, counterclaims
of the debtor, and rights to setoff
claims. Give estimated value of each.

22. Patents, copyrights, and other          X
intellectual property. Give
particulars.

23. Licenses, franchises, and other         X
general intangibles. Give particulars.

24. Customer lists or other compilations    X
containing personally identifiable
information (as defined in 11 U.S.C.
§ 101(41A)) provided to the debtor by
individuals in connection with obtaining
a product or service from the debtor
primarily for personal, family, or
household purposes.




            19-10504-jps         Doc 1      FILED 01/31/19     ENTERED 01/31/19 12:26:13           Page 9 of 43
B6B (Official Form 6B) (12/07) -- Cont.



In re   Michael P Russo, Jr                                                              Case No.
                                                                                                          (if known)



                                          SCHEDULE B - PERSONAL PROPERTY




                                                                                                                Husband, Wife, Joint,
                                                          Continuation Sheet No. 3

                                                                                                                                        Current Value of




                                                                                                                  or Community
                                                                                                                                        Debtor's Interest
                                                                                                                                           in Property,

                                           None
                                                                                                                                        Without Deducting
              Type of Property                                 Description and Location of Property                                       any Secured
                                                                                                                                            Claim or
                                                                                                                                           Exemption




25. Automobiles, trucks, trailers,                2017 Ford F-250                                                    -                      $45,000.00
and other vehicles and accessories.

26. Boats, motors, and accessories.        X

27. Aircraft and accessories.              X

28. Office equipment, furnishings,         X
and supplies.

29. Machinery, fixtures, equipment,        X
and supplies used in business.

30. Inventory.                             X

31. Animals.                               X

32. Crops - growing or harvested.          X
Give particulars.

33. Farming equipment and                  X
implements.

34. Farm supplies, chemicals, and          X
feed.

35. Other personal property of any         X
kind not already listed. Itemize.




                                                                    3      continuation sheets attached   Total >                           $55,733.61
  (Include amounts from any continuation sheets attached. Report total also on Summary of Schedules.)




           19-10504-jps          Doc 1     FILED 01/31/19            ENTERED 01/31/19 12:26:13              Page 10 of 43
B6C (Official Form 6C) (4/13)



In re    Michael P Russo, Jr                                                            Case No.
                                                                                                              (If known)



                                    SCHEDULE C - PROPERTY CLAIMED AS EXEMPT


 Debtor claims the exemptions to which debtor is entitled under:             Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                             $155,675.*
    11 U.S.C. § 522(b)(2)
    11 U.S.C. § 522(b)(3)




                                                                                                                               Current
                                                                                                                           Value of Property
                                                           Specify Law Providing Each              Value of Claimed
                                                                                                                           Without Deducting
                 Description of Property                           Exemption                         Exemption
                                                                                                                              Exemption




 Single family home                                 Ohio Rev. Code Ann. § 2329.66(A)(1)                   $1,961.59             $115,000.00
 1378 Sunview Rd Lyndhurst, OH 44124

 Huntington Checking Account x 5463                 Ohio Rev. Code Ann. § 2329.66(A)(3)                     $133.61                 $133.61

 Huntginton Savings x9766                           Ohio Rev. Code Ann. § 2329.66(A)(3)                        $0.00                     $0.00

 Television                                         Ohio Rev. Code Ann. § 2329.66(A)(1)                        $0.00                $500.00

                                                    Ohio Rev. Code Ann. § 2329.66(A)(4)                     $500.00
                                                    (a)

 Living room set                                    Ohio Rev. Code Ann. § 2329.66(A)(1)                        $0.00                $400.00

                                                    Ohio Rev. Code Ann. § 2329.66(A)(4)                     $400.00
                                                    (a)

 Bedroom furniture                                  Ohio Rev. Code Ann. § 2329.66(A)(1)                        $0.00                $400.00

                                                    Ohio Rev. Code Ann. § 2329.66(A)(4)                     $400.00
                                                    (a)

 Clothing, shoes                                    Ohio Rev. Code Ann. § 2329.66(A)(4)                     $250.00                 $250.00
                                                    (a)

 Rifle                                              Ohio Rev. Code Ann. § 2329.66(A)(5)                   $2,175.00               $2,500.00

                                                    Ohio Rev. Code Ann. § 2329.66(A)(4)                     $325.00
                                                    (a)



* Amount subject to adjustment on 4/01/16 and every three years thereafter with respect to cases          $6,145.20             $119,183.61
commenced on or after the date of adjustment.




            19-10504-jps        Doc 1      FILED 01/31/19         ENTERED 01/31/19 12:26:13                      Page 11 of 43
B6C (Official Form 6C) (4/13) -- Cont.



In re   Michael P Russo, Jr                                                          Case No.
                                                                                                           (If known)



                                   SCHEDULE C - PROPERTY CLAIMED AS EXEMPT

                                                   Continuation Sheet No. 1


                                                                                                                             Current
                                                                                                                        Value of Property
                                                        Specify Law Providing Each              Value of Claimed        Without Deducting
                Description of Property                         Exemption                          Exemption               Exemption




 sports equipment                                Ohio Rev. Code Ann. § 2329.66(A)(5)                        $0.00                $550.00

                                                 Ohio Rev. Code Ann. § 2329.66(A)(4)                     $550.00
                                                 (a)

 Revolver                                        Ohio Rev. Code Ann. § 2329.66(A)(5)                        $0.00                $500.00

                                                 Ohio Rev. Code Ann. § 2329.66(A)(4)                     $500.00
                                                 (a)

 handgun                                         Ohio Rev. Code Ann. § 2329.66(A)(5)                        $0.00                $500.00

                                                 Ohio Rev. Code Ann. § 2329.66(A)(4)                     $500.00
                                                 (a)

 Police and Fire Pension                         Ohio Rev. Code Ann. § 2329.66(A)(18)                  $1,150.00               $5,000.00

                                                 Ohio Rev. Code Ann. §§ 2329.66(A)                     $3,850.00
                                                 (10)(a), 521.09




                                                                                                      $12,695.20             $125,733.61




           19-10504-jps        Doc 1      FILED 01/31/19       ENTERED 01/31/19 12:26:13                       Page 12 of 43
B6D (Official Form 6D) (12/07)
          In re Michael P Russo, Jr                                                                                         Case No.
                                                                                                                                                          (if known)



                                     SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS




                                                            HUSBAND, WIFE, JOINT,
                                  Check this box if debtor has no creditors holding secured claims to report on this Schedule D.




                                                                                                                                    UNLIQUIDATED
                                                              OR COMMUNITY




                                                                                                                                    CONTINGENT
            CREDITOR'S NAME AND                                                                       DATE CLAIM WAS                                 AMOUNT OF           UNSECURED




                                                 CODEBTOR




                                                                                                                                     DISPUTED
               MAILING ADDRESS                                                                    INCURRED, NATURE                                        CLAIM          PORTION, IF
           INCLUDING ZIP CODE AND                                                                      OF LIEN, AND                                     WITHOUT               ANY
             AN ACCOUNT NUMBER                                                                    DESCRIPTION AND                                    DEDUCTING
             (See Instructions Above.)                                                                  VALUE OF                                        VALUE OF
                                                                                                  PROPERTY SUBJECT                                   COLLATERAL
                                                                                                         TO LIEN

                                                                                    DATE INCURRED:    2017
ACCT #: xxxxxxxxxx1524                                                              NATURE OF LIEN:
                                                                                    Purchase Money
Key Bank                                                                            COLLATERAL:
                                                                                                                                                        $60,536.88         $15,536.88
PO Box 94722                                                                        Ford F-250
                                                 X              -                   REMARKS:
Cleveland, OH 44101-4722



                                                                                    VALUE:                             $45,000.00
                                                                                    DATE INCURRED:    2015
ACCT #: xxxxxx1973                                                                  NATURE OF LIEN:
                                                                                    Purchase Money
Quicken Loans                                                                       COLLATERAL:
                                                                                                                                                     $113,038.41
PO Box 6577                                                                         Single   Home
                                                                -                   REMARKS:
Carol Stream , IL 60197-6577



                                                                                    VALUE:                            $115,000.00
                                                                                    DATE INCURRED:    2016
ACCT #: xxxxx5256                                                                   NATURE OF LIEN:
                                                                                    Purchase Money
Volkswagen Credit                                                                   COLLATERAL:
                                                                                                                                                        $34,827.64         $34,827.64
PO Box 7572                                                                         Volkswagen Tiguan
                                                                -                   REMARKS:
Libertyville, IL 60048-7572



                                                                                    VALUE:                                  $0.00




                                                                                                        Subtotal (Total of this Page) >                 $208,402.93        $50,364.52
                                                                                                        Total (Use only on last page) >                 $208,402.93        $50,364.52
________________continuation
      No                     sheets attached                                                                                                       (Report also        (If applicable,
                                                                                                                                                   on                  report also on
                                                                                                                                                   Summary of          Statistical
                                                                                                                                                   Schedules.)         Summary of
                                                                                                                                                                       Certain
                                                                                                                                                                       Liabilities




         19-10504-jps              Doc 1     FILED 01/31/19                                           ENTERED 01/31/19 12:26:13                           Page 13 of 43
B6E (Official Form 6E) (04/13)

In re     Michael P Russo, Jr                                                                                         Case No.
                                                                                                                                              (If Known)



                            SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

     Check this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.

TYPES OF PRIORITY CLAIMS                                  (Check the appropriate box(es) below if claims in that category are listed on the attached sheet
        Domestic Support Obligations
        Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent,
        legal guardian,
        or responsible relative of such a child, or a governmental unit to whom such a domestic support claim has been assigned to


        Extensions of credit in an involuntary case
        Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but
        before the earlier of

        Wages, salaries, and commissions
        Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions
        owing to
        qualifying independent sales representatives up to $12,475* per person earned within 180 days immediately preceding the


        Contributions to employee benefit plans
        Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original
        petition, or the


        Certain farmers and fishermen
        Claims of certain farmers and fishermen, up to $6,150* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. §


        Deposits by individuals
        Claims of individuals up to $2,775* for deposits for the purchase, lease or rental of property or services for personal, family, or
        household use,


        Taxes and Certain Other Debts Owed to Governmental Units
        Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)


        Commitments to Maintain the Capital of an Insured Depository Institution
        Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or
        Board of Governors
        of the Federal Reserve System, or their predecessors or successors, to maintain the capital of an insured depository


        Claims for Death or Personal Injury While Debtor Was Intoxicated
        Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated
        from using


        Administrative allowances under 11 U.S.C. Sec. 330
        Claims based on services rendered by the trustee, examiner, professional person, or attorney and by any paraprofessional
        person employed


* Amounts are subject to adjustment on 4/01/16, and every three years thereafter with respect to cases commenced on or after the
date of

________________continuation
      No                     sheets attached




              19-10504-jps                Doc 1          FILED 01/31/19                    ENTERED 01/31/19 12:26:13                          Page 14 of 43
B6F (Official Form 6F) (12/07)
  In re Michael P Russo, Jr                                                                                            Case No.
                                                                                                                                         (if known)



                     SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS




                                                              HUSBAND, WIFE, JOINT,
   Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.




                                                                                                                                                 UNLIQUIDATED
                                                                OR COMMUNITY




                                                                                                                                                 CONTINGENT
                 CREDITOR'S NAME,                                                                         DATE CLAIM WAS                                        AMOUNT OF




                                                   CODEBTOR




                                                                                                                                                  DISPUTED
                 MAILING ADDRESS                                                                          INCURRED AND                                            CLAIM
                INCLUDING ZIP CODE,                                                                     CONSIDERATION FOR
               AND ACCOUNT NUMBER                                                                             CLAIM.
               (See instructions above.)                                                               IF CLAIM IS SUBJECT TO
                                                                                                         SETOFF, SO STATE.



ACCT #: xxxx-4872                                                                     DATE INCURRED:   2017
                                                                                      CONSIDERATION:
Capital One Bank USA (N.A.)                                                           Credit Card                                                                    $587.40
P.O. Box 6492                                                                         REMARKS:
                                                                 -
Carol Stream, IL 60197-6492



ACCT #: xxxx-8227                                                                     DATE INCURRED:   10/9/2017
                                                                                      CONSIDERATION:
Capital One Bank USA (N.A.)                                                           Credit Card                                                                  $1,139.13
P.O. Box 6492                                                                         REMARKS:
Carol Stream, IL 60197-6492                                      -



ACCT #:                                                                               DATE INCURRED:
                                                                                      CONSIDERATION:
Frank & Wooldridge                                                                    Attorney for Lendmark Financial                                              $3,580.45
600 South Pearl Rd St                                                                 REMARKS:
                                                                 -
Columbus, OH 43206



ACCT #: x3668                                                                         DATE INCURRED:   2017
                                                                                      CONSIDERATION:
Home Depot Credit Services                                                            Credit Card                                                                    $581.17
P.O. Box 790328                                                                       REMARKS:
St Louis, MO 63179                                               -



ACCT #: xxxx5048                                                                      DATE INCURRED:   2015
                                                                                      CONSIDERATION:
Lendmark Financial Services LLC                                                       Non-Purchase Money                                                           $3,580.45
9531 Vista Way UNIT 3C                                                                REMARKS:
                                                                 -
Garfield Heights OH 44125



ACCT #: xxxx-xxxx-xxxx-2904                                                           DATE INCURRED:   2017
                                                                                      CONSIDERATION:
Synchrony Bank Amazon                                                                 Credit Card                                                                  $1,771.91
P.O. Box 960013                                                                       REMARKS:
Orlando, FL 32896-0013                                           -



                                                                                                                                          Subtotal >              $11,240.51
                                                                                                                                                  Total >
                                                                                                    (Use only on last page of the completed Schedule F.)
________________continuation
       1                     sheets attached                                            (Report also on Summary of Schedules and, if applicable, on the
                                                                                             Statistical Summary of Certain Liabilities and Related Data.)




        19-10504-jps             Doc 1     FILED 01/31/19                                     ENTERED 01/31/19 12:26:13                            Page 15 of 43
B6F (Official Form 6F) (12/07) - Cont.
  In re Michael P Russo, Jr                                                                                           Case No.
                                                                                                                                        (if known)



                      SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS




                                                             HUSBAND, WIFE, JOINT,




                                                                                                                                                UNLIQUIDATED
                                                               OR COMMUNITY




                                                                                                                                                CONTINGENT
                 CREDITOR'S NAME,                                                                        DATE CLAIM WAS                                        AMOUNT OF




                                                  CODEBTOR




                                                                                                                                                 DISPUTED
                  MAILING ADDRESS                                                                        INCURRED AND                                            CLAIM
                INCLUDING ZIP CODE,                                                                    CONSIDERATION FOR
               AND ACCOUNT NUMBER                                                                            CLAIM.
                (See instructions above.)                                                             IF CLAIM IS SUBJECT TO
                                                                                                        SETOFF, SO STATE.



ACCT #: xxxx-4655                                                                    DATE INCURRED:   2017
                                                                                     CONSIDERATION:
Synchrony Financial                                                                  Credit Card                                                                  $1,147.74
P.O. Box 960061                                                                      REMARKS:
                                                                -
Orlando, FL 32896-0061



ACCT #: xxxx-4816                                                                    DATE INCURRED:   2016
                                                                                     CONSIDERATION:
Synchrony Financial                                                                  Credit Card                                                                  $2,298.27
P.O. Box 960061                                                                      REMARKS:
Orlando, FL 32896-0061                                          -



ACCT #: xxxx-xxxx-xxxx-0063                                                          DATE INCURRED:   2017
                                                                                     CONSIDERATION:
USAA                                                                                 Credit Card                                                                  $2,889.78
PO Box 65020                                                                         REMARKS:
                                                                -
San Antonio, TX 78265-5020




            1
Sheet no. __________   of 1__________ continuation sheets attached to                                                                    Subtotal >               $6,335.79
Schedule of Creditors Holding Unsecured Nonpriority Claims
                                                                                                                                                 Total >         $17,576.30
                                                                                                   (Use only on last page of the completed Schedule F.)
                                                                                       (Report also on Summary of Schedules and, if applicable, on the
                                                                                            Statistical Summary of Certain Liabilities and Related Data.)




         19-10504-jps             Doc 1     FILED 01/31/19                                   ENTERED 01/31/19 12:26:13                            Page 16 of 43
B6G (Official Form 6G) (12/07)
    In re   Michael P Russo, Jr                                                                                      Case No.
                                                                                                                                           (if known)



                           SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare interests.
State nature of debtor's interest in contract, i.e., "Purchaser," "Agent," etc. State whether debtor is the lessor or lessee of a lease.
Provide the names and complete mailing addresses of all other parties to each lease or contract described. If a minor child is a party to
one of the leases of contracts, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a
minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).



     Check this box if debtor has no executory contracts or unexpired leases.
                                                                                                 DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF DEBTOR'S
                                                                                                 INTEREST. STATE WHETHER LEASE IS FOR NONRESIDENTIAL REAL
                    NAME AND MAILING ADDRESS, INCLUDING ZIP CODE,                                PROPERTY. STATE CONTRACT NUMBER OF ANY GOVERNMENT
                      OF OTHER PARTIES TO LEASE OR CONTRACT.                                     CONTRACT.




    Angies List                                                                                  Advertising
    1030 East Washington St                                                                      Contract to be REJECTED
    Indianapolis IN 46202




            19-10504-jps                Doc 1           FILED 01/31/19                   ENTERED 01/31/19 12:26:13                                  Page 17 of 43
B6H (Official Form 6H) (12/07)
In re   Michael P Russo, Jr                                                                                       Case No.
                                                                                                                                           (if known)



                                                                SCHEDULE H - CODEBTORS
Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts
listed by the debtor
in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state,
commonwealth, or
territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin)
within the eight-
year period immediately preceding the commencement of the case, identify the name of the debtor's spouse and of any former spouse
who resides or

     Check this box if debtor has no codebtors.
                           NAME AND ADDRESS OF CODEBTOR                                                                 NAME AND ADDRESS OF CREDITOR


  Emily Russo                                                                               Key Bank
  2373 Delamere                                                                             PO Box 94722
  Cleveland Heights OH 44106                                                                Cleveland, OH 44101-4722




            19-10504-jps               Doc 1          FILED 01/31/19                   ENTERED 01/31/19 12:26:13                             Page 18 of 43
  Fill in this information to identify your case:
     Debtor 1                  Michael                P                         Russo, Jr
                               First Name             Middle Name               Last Name
                                                                                                                   Check if this is:
     Debtor 2                                                                                                           An amended filing
     (Spouse, if filing)       First Name             Middle Name               Last Name

                                                                                                                        A supplement showing post-petition
                                          NORTHERN DISTRICT OF OHIO
     United States Bankruptcy Court for the:
                                                                                                                        chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                        MM / DD / YYYY

Official Form B 6I
Schedule I: Your Income                                                                                                                                      12/13

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include
information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write


  Part 1:         Describe Employment
1.    Fill in your employment
      information.                                                     Debtor 1                                          Debtor 2 or non-filing spouse
      If you have more than
      one                                   Employment status                 Employed                                           Employed
      job, attach a separate                                                  Not employed                                       Not employed
      page
      with information about                Occupation                 Service Tech
      additional employers.
                                            Employer's name            Serve Pro of Summit County
      Include part-time,
      seasonal,                             Employer's address 1546 Georgetown Rd
      or self-employed work.                                           Number    Street                                  Number    Street




                                                                       Hudson                      OH       44236
                                                                       City                        State    Zip Code     City                    State   Zip Code


                                            How long employed there? 3 months


  Part 2:         Give Details About Monthly Income
Estimate monthly income as of the date you file this form.
                                                     If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the
lines below. If

                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse

2.    List monthly gross wages, salary, and commissions   (before all      2.                              $3,120.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.

3.    Estimate and list monthly overtime pay.                                               3. +            $563.33

4.    Calculate gross income.Add line 2 + line 3.                                           4.             $3,683.33




Official Form B 6I                                                  Schedule I: Your Income                                                                  page 1

        19-10504-jps                 Doc 1       FILED 01/31/19                   ENTERED 01/31/19 12:26:13                                 Page 19 of 43
Debtor 1 Michael                            P                               Russo, Jr                                     Case number (if known)
           First Name                       Middle Name                     Last Name


                                                                                                             For Debtor 1                   For Debtor 2 or
                                                                                                                                            non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                    4.            $3,683.33
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                5a.             $584.99
     5b. Mandatory contributions for retirement plans                                                 5b.               $0.00
     5c. Voluntary contributions for retirement plans                                                 5c.               $0.00
     5d. Required repayments of retirement fund loans                                                 5d.               $0.00
     5e. Insurance                                                                                    5e.              $47.67
     5f. Domestic support obligations                                                                 5f.             $476.67
     5g. Union dues                                                                                   5g.               $0.00
     5h. Other deductions.
          Specify: Local tax                                                                          5h.+              $86.67
6.   Add the payroll deductions.Add lines 5a + 5b + 5c + 5d + 5e + 5f +6.                                          $1,196.00
     5g + 5h.
7.   Calculate total monthly take-home pay.Subtract line 6 from line 4. 7.                                         $2,487.33
8.   List all other income regularly received:
     8a. Net income from rental property and from operating                                           8a.                $0.00
           a
           Attach a statement for each property and business
           showing
           gross receipts, ordinary and necessary business

     8b. Interest and dividends                                                                       8b.                $0.00
     8c. Family support payments that you, a non-filing spouse, or                                    8c.                $0.00
           a
           Include alimony, spousal support, child support,
           maintenance,

     8d. Unemployment compensation                                                                    8d.                $0.00
     8e. Social Security                                                                              8e.                $0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any
           non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance
           Specify:                                                                                   8f.                $0.00
     8g. Pension or retirement income                                                                 8g.                $0.00
     8h. Other monthly income.
         Specify:                                                                                     8h.+               $0.00

9.   Add all other income.Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.
                                                                        9.                                               $0.00

10. Calculate monthly income.    Add line 7 + line 9.                     10.                                      $2,487.33          +                    =       $2,487.33
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates,
     and other
     friends or relatives.



     Specify:                                                                                                                                         11. +            $0.00

12. Add the amount in the last column of line 10 to the amount in line
                                                                   The 11.
                                                                        result is the combined monthly 12.                                                         $2,487.33
    income. Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and
    Related Data, if it applies.                                                                                                                                Combined
                                                                                                                                                                monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.

        Yes. Explain:



Official Form B 6I                                                        Schedule I: Your Income                                                                      page 2

       19-10504-jps                  Doc 1            FILED 01/31/19                      ENTERED 01/31/19 12:26:13                                  Page 20 of 43
 Fill in this information to identify your case:
                                                                                                            Check if this is:
     Debtor 1                 Michael              P                       Russo, Jr                           An amended filing
                              First Name           Middle Name             Last Name
                                                                                                               A supplement showing post-petition
     Debtor 2                                                                                                  chapter 13 expenses as of the
     (Spouse, if filing)      First Name           Middle Name             Last Name                           following date:

                                          NORTHERN DISTRICT OF OHIO
     United States Bankruptcy Court for the:                                                                     MM / DD / YYYY
     Case number                                                                                                 A separate filing for Debtor 2 because
     (if known)                                                                                                  Debtor 2 maintains a separate household

Official Form B 6J
Schedule J: Your Expenses                                                                                                                            12/13

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write


 Part 1:           Describe Your Household
1.     Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                    No
                    Yes. Debtor 2 must file a separate Schedule J.
2.     Do you have dependents?                 No
       Do not list Debtor 1 and                Yes. Fill out this information Dependent's relationship to Dependent's Does dependent
                                                                                  Debtor 1 or Debtor 2
                                               for each dependent...................................      age         live with you?
       Debtor 2.
                                                                                                                           No
                                                                                                                           Yes
       Do not state the
       dependents' names.
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.     Do your expenses include                        No
       expenses of people other than
                                                       Yes
       yourself and your dependents?


 Part 2:           Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13
case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form B 6I.)                                          Your expenses

4.     The rental or home ownership expenses for your residence.                                                         4.                    $1,086.00
       Include first mortgage payments and any rent for the ground or lot.
       If not included in line 4:

       4a. Real estate taxes                                                                                             4a.
       4b. Property, homeowner's, or renter's insurance                                                                  4b.                    $180.00

       4c. Home maintenance, repair, and upkeep expenses                                                                 4c.                    $100.00

       4d. Homeowner's association or condominium dues                                                                   4d.




 Official Form B 6J                                              Schedule J: Your Expenses                                                           page 1

        19-10504-jps                Doc 1      FILED 01/31/19                ENTERED 01/31/19 12:26:13                             Page 21 of 43
Debtor 1 Michael                      P                          Russo, Jr                Case number (if known)
           First Name                 Middle Name                Last Name


                                                                                                            Your expenses

5.    Additional mortgage payments for your residence,
                                                  such as home equity loans                           5.
6.    Utilities:
      6a. Electricity, heat, natural gas                                                              6a.

      6b. Water, sewer, garbage collection                                                            6b.

      6c. Telephone, cell phone, Internet, satellite, and                                             6c.                    $100.00
          cable services
      6d. Other. Specify: Pets                                                                        6d.                    $190.00

7.    Food and housekeeping supplies                                                                  7.                     $700.00
8.    Childcare and children's education costs                                                        8.                      $50.00

9.    Clothing, laundry, and dry cleaning                                                             9.                      $10.00
10. Personal care products and services                                                               10.

11. Medical and dental expenses                                                                       11.                     $10.00

12. Transportation.Include gas, maintenance, bus or train                                             12.                    $350.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                     13.
    magazines, and books
14. Charitable contributions and religious donations                                                  14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                             15a.

      15b. Health insurance                                                                           15b.

      15c. Vehicle insurance                                                                          15c.

      15d. Other insurance. Specify:                                                                  15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                          16.

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                 17a.                  $1,100.00
      17b. Car payments for Vehicle 2                                                                 17b.

      17c. Other. Specify:                                                                            17c.

      17d. Other. Specify:                                                                            17d.

18.   Your payments of alimony, maintenance, and support that you did not report as                   18.
      deducted from your pay on line 5, Schedule I, Your Income (Official Form B 6I).



19. Other payments you make to support others who do not live with you.
    Specify:                                                                                          19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
      20a. Mortgages on other property                                                                20a.

      20b. Real estate taxes                                                                          20b.

      20c. Property, homeowner's, or renter's insurance                                               20c.

      20d. Maintenance, repair, and upkeep expenses                                                   20d.

      20e. Homeowner's association or condominium dues                                                20e.


 Official Form B 6J                                           Schedule J: Your Expenses                                         page 2

       19-10504-jps              Doc 1         FILED 01/31/19                ENTERED 01/31/19 12:26:13          Page 22 of 43
Debtor 1 Michael                       P                            Russo, Jr                             Case number (if known)
         First Name                    Middle Name                  Last Name


21. Other. Specify:                                                                                                   21.
                                                                                                                             +
22. Your monthly expenses.Add lines 4 through 21.
    The result is your monthly expenses.                                                                              22.                $3,876.00

23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                                 23a.               $2,487.33

    23b. Copy your monthly expenses from line 22 above.                                                               23b. –             $3,876.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                                       23c.              ($1,388.67)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage


         No.
         Yes. Explain here:




 Official Form B 6J                                              Schedule J: Your Expenses                                                   page 3

     19-10504-jps                Doc 1          FILED 01/31/19                  ENTERED 01/31/19 12:26:13                        Page 23 of 43
B 6 Summary (Official Form 6 - Summary) (12/14)
                                                         UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF OHIO
                                                                CLEVELAND DIVISION
   In re   Michael P Russo, Jr                                                                                    Case No.

                                                                                                                  Chapter           7



                                                                 SUMMARY OF SCHEDULES
Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from
Schedules A, B, D, E, F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount of the
debtor's assets. Add the amounts of all claims from Schedules D, E, and F to determine the total amount of the debtor's liabilities.
Individual debtors also must complete the "Statistical Summary of Certain Liabilities and Related Data" if they file a case under
chapter 7, 11, or 13.




                                                      ATTACHED NO. OF
 NAME OF SCHEDULE                                                                               ASSETS                        LIABILITIES              OTHER
                                                       (YES/NO) SHEETS

 A - Real Property                                         Yes             1                          $115,000.00


 B - Personal Property                                     Yes             4                           $55,733.61


 C - Property Claimed                                      Yes             2
     as Exempt
 D - Creditors Holding                                     Yes             1                                                            $208,402.93
     Secured Claims
 E - Creditors Holding Unsecured
     Priority Claims                                       Yes             1                                                                  $0.00
     (Total of Claims on Schedule E)
 F - Creditors Holding Unsecured                           Yes             2                                                             $17,576.30
     Nonpriority Claims
 G - Executory Contracts and                               Yes             1
    Unexpired Leases

 H - Codebtors                                             Yes             1


 I - Current Income of                                     Yes             2                                                                             $2,487.33
     Individual Debtor(s)

 J - Current Expenditures of                               Yes             3                                                                             $3,876.00
    Individual Debtor(s)

                                                       TOTAL               18                         $170,733.61                       $225,979.23




           19-10504-jps                Doc 1          FILED 01/31/19                   ENTERED 01/31/19 12:26:13                              Page 24 of 43
B 6 Summary (Official Form 6 - Summary) (12/14)
                                                         UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF OHIO
                                                                CLEVELAND DIVISION
   In re   Michael P Russo, Jr                                                                                Case No.

                                                                                                              Chapter           7



       STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. § 159)
If you are an individual debtor whose debts are primarily consumer debts, as defined in § 101(8) of the Bankruptcy Code (11 U.S.C.
§ 101(8)), filing a case under chapter 7, 11, or 13, you must report all information requested below.


     Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to report any
     information here.

This information is for statistical purposes only under 28 U.S.C. § 159.

Summarize the following types of liabilities, as reported in the Schedules, and total them.

 Type of Liability                                                                           Amount

 Domestic Support Obligations (from Schedule E)                                                            $0.00

 Taxes and Certain Other Debts Owed to Governmental Units
                                                                                                           $0.00
 (from Schedule E)

 Claims for Death or Personal Injury While Debtor Was
                                                                                                           $0.00
 Intoxicated (from Schedule E) (whether disputed or undisputed)


 Student Loan Obligations (from Schedule F)                                                                $0.00

 Domestic Support, Separation Agreement, and Divorce Decree
                                                                                                           $0.00
 Obligations Not Reported on Schedule E

 Obligations to Pension or Profit-Sharing, and Other Similar
                                                                                                           $0.00
 Obligations (from Schedule F)


                                                                              TOTAL                        $0.00

State the following:
 Average Income (from Schedule I, Line 12)                                                              $2,487.33

 Average Expenses (from Schedule J, Line 22)                                                            $3,876.00

 Current Monthly Income (from Form 22A-1 Line 11; OR, Form
 22B Line 14; OR, Form 22C-1 Line 14)                                                                   $2,691.25

State the following:
 1. Total from Schedule D, "UNSECURED PORTION, IF ANY"
 column                                                                                                                         $50,364.52

 2. Total from Schedule E, "AMOUNT ENTITLED TO PRIORITY"
 column.                                                                                                   $0.00

 3. Total from Schedule E, "AMOUNT NOT ENTITLED TO
 PRIORITY, IF ANY" column                                                                                                            $0.00

 4. Total from Schedule F                                                                                                       $17,576.30

 5. Total of non-priority unsecured debt (sum of 1, 3, and 4)                                                                   $67,940.82




           19-10504-jps                Doc 1           FILED 01/31/19                  ENTERED 01/31/19 12:26:13                        Page 25 of 43
B6 Declaration (Official Form 6 - Declaration) (12/07)
In re Michael P Russo, Jr                                                                                      Case No.
                                                                                                                           (if known)



                                       DECLARATION CONCERNING DEBTOR'S SCHEDULES
                                 DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR
    I declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of                              20
sheets, and that they are true and correct to the best of my knowledge, information, and belief.



Date 1/29/2019                                                                Signature      /s/ Michael P Russo, Jr
                                                                                            Michael P Russo, Jr

Date                                                                          Signature

                                                                              [If joint case, both spouses must sign.]




Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or
both. 18 U.S.C. §§ 152 and 3571.


           19-10504-jps               Doc 1          FILED 01/31/19                  ENTERED 01/31/19 12:26:13               Page 26 of 43
B7 (Official Form 7) (04/13)                         UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF OHIO
                                                             CLEVELAND DIVISION
   In re:     Michael P Russo, Jr                                                                                Case No.
                                                                                                                                             (if known)



                                                       STATEMENT OF FINANCIAL AFFAIRS

       1. Income from employment or operation of business
None
       State the gross amount of income the debtor has received from employment, trade, or profession, or from operation of the
       debtor's business,
       including part-time activities either as an employee or in independent trade or business, from the beginning of this calendar year
       to the date this
       case was commenced. State also the gross amounts received during the TWO YEARS immediately preceding this calendar year.
       (A debtor that
       maintains, or has maintained, financial records on the basis of a fiscal rather than a calendar year may report fiscal year income.
         AMOUNT                         SOURCE
         $28,500.00                     $17,500 Maple Heights Police Dept
                                        $11,000 Serve pro

       2. Income other than from employment or operation of business
None
       State the amount of income received by the debtor other than from employment, trade, profession, or operation of the debtor's
       business during the
       TWO YEARS immediately preceding the commencement of this case. Give particulars. If a joint petition is filed, state income for
       each spouse

         AMOUNT                         SOURCE
         $11,000.00                     unemployment compensation

       3. Payments to creditors
       Complete a. or b., as appropriate, and c.
None
       a. Individual or joint debtor(s) with primarily consumer debts: List all payments on loans, installment purchases of goods or
       services, and other
       debts to any creditor made within 90 DAYS immediately preceding the commencement of this case unless the aggregate value of
       all property that
       constitutes or is affected by such transfer is less than $600. Indicate with an asterisk (*) any payments that were made to a
       creditor on account


None
       b. Debtor whose debts are not primarily consumer debts: List each payment or other transfer to any creditor made within 90
       DAYS immediately
       preceding the commencement of the case unless the aggregate value of all property that constitutes or is affected by such
       transfer is less than
       $6,225*. If the debtor is an individual, indicate with an asterisk (*) any payments that were made to a creditor on account of a
       domestic support
       obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit budgeting and credit counseling
       agency.


None
       c. All debtors: List all payments made within ONE YEAR immediately preceding the commencement of this case to or for the
       benefit of creditors
       who are or were insiders. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or both



       4. Suits and administrative proceedings, executions, garnishments and attachments
None
       a. List all suits and administrative proceedings to which the debtor is or was a party within ONE YEAR immediately preceding the
       filing of this
       bankruptcy case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both

         CAPTION OF SUIT AND                                                      COURT OR AGENCY                                         STATUS OR
         CASE NUMBER                                          NATURE OF PROCEEDINGAND LOCATION                                            DISPOSITION
         Emily Russo v Michael Russo                          Divorce             Cuyahoga County                                         Concluded
         DR17 367624                                                              Common Pleas Court



            19-10504-jps               Doc 1          FILED 01/31/19                  ENTERED 01/31/19 12:26:13                                Page 27 of 43
B7 (Official Form 7) (04/13)                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF OHIO
                                                               CLEVELAND DIVISION
   In re:    Michael P Russo, Jr                                                                                     Case No.
                                                                                                                                                  (if known)



                                                         STATEMENT OF FINANCIAL AFFAIRS
                                                                            Continuation Sheet No. 1

         Emily Russo v Michael Russo                            Motion to Modify                       Cuyahoga County                          Concluded
                                                                Support                                Common Pleas Court

None
       b. Describe all property that has been attached, garnished or seized under any legal or equitable process within ONE YEAR
       immediately
       preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information


       5. Repossessions, foreclosures and returns
None
       List all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred through a deed in lieu of
       foreclosure or returned
       to the seller, within ONE YEAR immediately preceding the commencement of this case. (Married debtors filing under chapter 12
       or chapter 13 must

                                                                                    DATE OF REPOSSESSION,
                                                                                    FORECLOSURE SALE,     DESCRIPTION AND VALUE
         NAME AND ADDRESS OF CREDITOR OR SELLER                                     TRANSFER OR RETURN    OF PROPERTY
         Volkswagen Credit                                                          April 2018            Volkswagen Tiguan leased

       6. Assignments and receiverships
None
       a. Describe any assignment of property for the benefit of creditors made within 120 DAYS immediately preceding the
       commencement of this
       case. (Married debtors filing under chapter 12 or chapter 13 must include any assignment by either or both spouses whether or


None
       b. List all property which has been in the hands of a custodian, receiver, or court-appointed official within ONE YEAR immediately
       preceding the
       commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning property



       7. Gifts
None
       List all gifts or charitable contributions made within ONE YEAR immediately preceding the commencement of this case except
       ordinary and usual
       gifts to family members aggregating less than $200 in value per individual family member and charitable contributions
       aggregating less than $100



       8. Losses
None
       List all losses from fire, theft, other casualty or gambling within ONE YEAR immediately preceding the commencement of this
       case OR SINCE THE
       COMMENCEMENT OF THIS CASE. (Married debtors filing under chapter 12 or chapter 13 must include losses by either or both



       9. Payments related to debt counseling or bankruptcy
None
       List all payments made or property transferred by or on behalf of the debtor to any persons, including attorneys, for consultation
       concerning debt
       consolidation, relief under the bankruptcy law or preparation of a petition in bankruptcy within ONE YEAR immediately preceding



       10. Other transfers
None
       a. List all other property, other than property transferred in the ordinary course of the business or financial affairs of the debtor,
       transferred
       either absolutely or as security within TWO YEARS immediately preceding the commencement of this case. (Married debtors
       filing under chapter




            19-10504-jps                Doc 1          FILED 01/31/19                    ENTERED 01/31/19 12:26:13                                  Page 28 of 43
B7 (Official Form 7) (04/13)                          UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF OHIO
                                                              CLEVELAND DIVISION
   In re:    Michael P Russo, Jr                                                                                  Case No.
                                                                                                                                               (if known)



                                                        STATEMENT OF FINANCIAL AFFAIRS
                                                                           Continuation Sheet No. 2


       b. List all property transferred by the debtor within TEN YEARS immediately preceding the commencement of this case to a self-
None
       settled trust or



       11. Closed financial accounts
None
       List all financial accounts and instruments held in the name of the debtor or for the benefit of the debtor which were closed, sold,
       or otherwise
       transferred within ONE YEAR immediately preceding the commencement of this case. Include checking, savings, or other
       financial accounts,
       certificates of deposit, or other instruments; shares and share accounts held in banks, credit unions, pension funds,
       cooperatives, associations,


       12. Safe deposit boxes
None
       List each safe deposit or other box or depository in which the debtor has or had securities, cash, or other valuables within ONE
       YEAR immediately
       preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include boxes or



       13. Setoffs
None
       List all setoffs made by any creditor, including a bank, against a debt or deposit of the debtor within 90 DAYS preceding the
       commencement of this
       case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses whether



       14. Property held for another person
None
       List all property owned by another person that the debtor holds or controls.



       15. Prior address of debtor
None
       If the debtor has moved within THREE YEARS immediately preceding the commencement of this case, list all premises which the
       debtor occupied
       during that period and vacated prior to the commencement of this case. If a joint petition is filed, report also any separate address



       16. Spouses and Former Spouses
None
       If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California,
       Idaho, Louisiana,
       Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within EIGHT YEARS immediately preceding the




            19-10504-jps               Doc 1          FILED 01/31/19                   ENTERED 01/31/19 12:26:13                                 Page 29 of 43
B7 (Official Form 7) (04/13)                            UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF OHIO
                                                                CLEVELAND DIVISION
   In re:    Michael P Russo, Jr                                                                                   Case No.
                                                                                                                                                (if known)



                                                          STATEMENT OF FINANCIAL AFFAIRS
                                                                            Continuation Sheet No. 3


       17. Environmental Information
       For the purpose of this question, the following definitions apply:


       "Environmental Law" means any federal, state, or local statute or regulation regulating pollution, contamination, releases of
       hazardous or toxic
       substances, wastes or material into the air, land, soil, surface water, groundwater, or other medium, including, but not limited to,
       statutes or
       regulations regulating the cleanup of these substances, wastes, or material.


       "Site" means any location, facility, or property as defined under any Environmental Law, whether or not presently or formerly owned
       or operated
       by the debtor, including, but not limited to, disposal sites.



None   a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be
       liable or
       potentially liable under or in violation of an Environmental Law. Indicate the governmental unit, the date of the notice, and, if



None   b. List the name and address of every site for which the debtor provided notice to a governmental unit of a release of Hazardous
       Material.




None   c. List all judicial or administrative proceedings, including settlements or orders, under any Environmental Law with respect to
       which the debtor is



       18. Nature, location and name of business
None
       a. If the debtor is an individual, list the names, addresses, taxpayer-identification numbers, nature of the businesses, and
       beginning and ending
       dates of all businesses in which the debtor was an officer, director, partner, or managing executive of a corporation, partner in a
       partnership,
       sole proprietor, or was self-employed in a trade, profession, or other activity either full- or part-time within SIX YEARS immediately
       preceding the
       commencement of this case, or in which the debtor owned 5 percent or more of the voting or equity securities within SIX YEARS
       immediately
       preceding the commencement of this case.


       If the debtor is a partnership, list the names, addresses, taxpayer-identification numbers, nature of the businesses, and
       beginning and ending
       dates of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities, within SIX


None
       b. Identify any business listed in response to subdivision a., above, that is "single asset real estate" as defined in 11 U.S.C. §




            19-10504-jps                Doc 1           FILED 01/31/19                  ENTERED 01/31/19 12:26:13                                 Page 30 of 43
B7 (Official Form 7) (04/13)                         UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF OHIO
                                                             CLEVELAND DIVISION
   In re:    Michael P Russo, Jr                                                                            Case No.
                                                                                                                              (if known)



                                                       STATEMENT OF FINANCIAL AFFAIRS
                                                                         Continuation Sheet No. 4


[If completed by an individual or individual and spouse]

I declare under penalty of perjury that I have read the answers contained in the foregoing statement of financial affairs and any
attachments thereto and that they are true and correct.

Date 1/29/2019                                                                 Signature            /s/ Michael P Russo, Jr
                                                                               of Debtor            Michael P Russo, Jr

Date                                                                           Signature
                                                                               of Joint Debtor
                                                                               (if any)
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. §§ 152 and 3571




            19-10504-jps               Doc 1         FILED 01/31/19                  ENTERED 01/31/19 12:26:13                  Page 31 of 43
  B 8 (Official Form 8) (12/08)

                                                      UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF OHIO
                                                             CLEVELAND DIVISION
  IN RE:       Michael P Russo, Jr                                                                    CASE NO

                                                                                                      CHAPTER   7

                            CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

PART A -- Debts secured by property of the estate. (Part A must be fully completed for EACH debt which is secured by property of the
estate. Attach additional pages if necessary.)


 Property No. 1

 Creditor's Name:                                                                       Describe Property Securing Debt:
 Key Bank                                                                               Ford F-250
 PO Box 94722
 Cleveland, OH 44101-4722
 xxxxxxxxxx1524




 Property will be (check one):
        Surrendered                        Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):




 Property is (check one):
        Claimed as exempt                      Not claimed as exempt


 Property No. 2

 Creditor's Name:                                                                       Describe Property Securing Debt:
 Quicken Loans                                                                          Single Home
 PO Box 6577
 Carol Stream , IL 60197-6577
 xxxxxx1973




 Property will be (check one):
        Surrendered                        Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):
            Debtor will continue making payments to creditor without reaffirming.




 Property is (check one):
        Claimed as exempt                      Not claimed as exempt



          19-10504-jps                 Doc 1          FILED 01/31/19                ENTERED 01/31/19 12:26:13              Page 32 of 43
   B 8 (Official Form 8) (12/08)

                                                   UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF OHIO
                                                          CLEVELAND DIVISION
   IN RE:      Michael P Russo, Jr                                                                    CASE NO

                                                                                                      CHAPTER          7

                           CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION
                                                                  Continuation Sheet No. 1

 Property No. 3
 Creditor's Name:                                                                       Describe Property Securing Debt:
 Volkswagen Credit                                                                      Volkswagen Tiguan
 PO Box 7572
 Libertyville, IL 60048-7572
 xxxxx5256




 Property will be (check one):
        Surrendered                    Retained
 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain (for example, avoid lien using 11 U.S.C. § 522(f)):




 Property is (check one):
        Claimed as exempt                  Not claimed as exempt

PART B -- Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired lease.
Attach additional pages if necessary.)


 Property No.        1

 Lessor's Name:                                                   Describe Leased Property:                                Lease will be Assumed pursuant to
 None                                                                                                                      11 U.S.C. § 365(p)(2):

                                                                                                                           YES              NO




I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.




Date 1/29/2019                                                            Signature    /s/ Michael P Russo, Jr
                                                                                      Michael P Russo, Jr



Date                                                                      Signature




          19-10504-jps               Doc 1         FILED 01/31/19               ENTERED 01/31/19 12:26:13                           Page 33 of 43
B 201B (Form 201B) (12/09)                          UNITED STATES BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF OHIO
                                                           CLEVELAND DIVISION
In re   Michael P Russo, Jr                                                                                      Case No.

                                                                                                                 Chapter            7



                                      CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                          UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                  Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.

Michael P Russo, Jr                                                                    X    /s/ Michael P Russo, Jr                        1/29/2019
                                                                                           Signature of Debtor                             Date
Printed Name(s) of Debtor(s)
                                                                                       X
Case No. (if known)                                                                        Signature of Joint Debtor (if any)              Date

                                Certificate of Compliance with § 342(b) of the Bankruptcy Code
I,              Patricia W. McKay                                  , counsel for Debtor(s), hereby certify that I delivered to the Debtor(s) the Notice
required by § 342(b) of the Bankruptcy Code.

/s/ Patricia W. McKay
Patricia W. McKay, Attorney for Debtor(s)
Bar No.: 0078980
Patricia W. McKay
Lynch & Lynch
17477 Chillicothe Rd
Chagrin Falls, OH 44023
Phone: (440) 543-6790
Fax: (440) 543-6864
E-Mail: pmckay@lynchmckay.com




Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.
Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) ONLY if the certification has NOT
been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor's
attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition
preparers on page 3 of Form B1 also include this certification.




        19-10504-jps               Doc 1          FILED 01/31/19                  ENTERED 01/31/19 12:26:13                         Page 34 of 43
FB 201A (Form 201A) (6/14)


                                                      UNITED STATES BANKRUPTCY COURT

                                      NOTICE TO CONSUMER DEBTOR(S) UNDER § 342(b)
                                                OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer debts: (1) Describes
briefly the services available from credit counseling services; (2) Describes briefly the purposes, benefits and costs of the four
types of bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy crimes and notifies you that the
Attorney General may examine all information you supply in connection with a bankruptcy case.


You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal
advice.


Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In order to ensure that you
receive information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any changes in
your address. If you are filing a JOINT CASE (a single bankruptcy case for two individuals married to each other), and each
spouse lists the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single copy of
each notice mailed from the bankruptcy court in a jointly-addressed envelope, unless you file a statement with the court
requesting that each spouse receive a separate copy of all notices.


1. Services Available from Credit Counseling Agencies
With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file for bankruptcy
relief on or after October 17, 2005, receive a briefing that outlines the available opportunities for credit counseling

and provides assistance in performing a budget analysis. The briefing must be given within 180 days BEFORE the
bankruptcy filing. The briefing may be provided individually or in a group (including briefings conducted by telephone or on the
Internet) and must be provided by a nonprofit budget and credit counseling agency approved by the United States trustee or
bankruptcy administrator. The clerk of the bankruptcy court has a list that you may consult of the approved budget and credit
counseling agencies. Each debtor in a joint case must complete the briefing.


In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial management
instructional course before he or she can receive a discharge. The clerk also has a list of approved financial management
instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7:          Liquidation ($245 filing fee, $75 administrative fee, $15 trustee surcharge: Total fee $335)
Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors whose
debts are primarily consumer debts are subject to a "means test" designed to determine whether the case should be permitted
to proceed under chapter 7. If your income is greater than the median income for your state of residence and family size, in
some cases, the United States trustee (or bankruptcy administrator), the trustee, or creditors have the right to file a motion
requesting that the court dismiss your case under § 707(b) of the Code. It is up to the court to decide whether the case should
be dismissed.


Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right to take
possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your creditors.


The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your discharge and, if it
does, the purpose for which you filed the bankruptcy petition will be defeated.


Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore, you may still be
responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic support and property
settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts which are not
properly listed in your bankruptcy papers; and debts for death or personal injury caused by operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt arose from fraud, breach of fiduciary duty,
or theft, or from a willful and malicious injury, the bankruptcy court may determine that the debt is not discharged.




          19-10504-jps               Doc 1          FILED 01/31/19                    ENTERED 01/31/19 12:26:13                           Page 35 of 43
Form B 201A, Notice to Consumer Debtor(s)                                                                                                          Page 2

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income
($235 filing fee, $75 administrative fee: Total fee $310)
Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in installments over a
period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth in the Bankruptcy
Code.


Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you owe them, using your
future earnings. The period allowed by the court to repay your debts may be three years or five years, depending upon your
income and other factors. The court must approve your plan before it can take effect.

After completing the payments under your plan, your debts are generally discharged except for domestic support obligations;
most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are not properly listed in
your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain long term secured obligations.


Chapter 11: Reorganization ($1167 filing fee, $550 administrative fee: Total fee $1717)
Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its provisions are quite
complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.


Chapter 12: Family Farmer or Fisherman ($200 filing fee, $75 administrative fee: Total fee $275)
Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future earnings
and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily
from a family-owned farm or commercial fishing operation.


3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials
A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury, either
orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information supplied by a
debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through the Office of the
United States Trustee, the Office of the United States Attorney, and other components and employees of the Department of
Justice.


WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your creditors,
assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if this
information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and the local
rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at
http://www.uscourts.gov/bkforms/bankruptcy_forms.html#procedure.




        19-10504-jps                Doc 1           FILED 01/31/19                   ENTERED 01/31/19 12:26:13                          Page 36 of 43
                                                     UNITED STATES BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF OHIO
                                                            CLEVELAND DIVISION
IN RE:       Michael P Russo, Jr                                                                                  CASE NO

                                                                                                                 CHAPTER                7

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named debtor(s) and
     that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
     services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
     is as follows:


     For legal services, I have agreed to accept:                                                                                $1,000.00
     Prior to the filing of this statement I have received:                                                                      $1,000.00
     Balance Due:                                                                                                                           $0.00

2. The source of the compensation paid to me was:
                      Debtor                             Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                             Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.



5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;
     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;



6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:


                                                                             CERTIFICATION
        I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
     representation of the debtor(s) in this bankruptcy proceeding.




                           1/29/2019                                      /s/ Patricia W. McKay
                             Date                                         Patricia W. McKay                                                 Bar No. 0078980
                                                                          Patricia W. McKay
                                                                          Lynch & Lynch
                                                                          17477 Chillicothe Rd
                                                                          Chagrin Falls, OH 44023
                                                                          Phone: (440) 543-6790 / Fax: (440) 543-6864




      /s/ Michael P Russo, Jr
     Michael P Russo, Jr




         19-10504-jps                Doc 1           FILED 01/31/19                   ENTERED 01/31/19 12:26:13                                     Page 37 of 43
                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF OHIO
                                                CLEVELAND DIVISION
  IN RE:   Michael P Russo, Jr                                                   CASE NO

                                                                                 CHAPTER       7

                                         VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 1/29/2019                                          Signature    /s/ Michael P Russo, Jr
                                                                    Michael P Russo, Jr



Date                                                    Signature




        19-10504-jps             Doc 1   FILED 01/31/19      ENTERED 01/31/19 12:26:13               Page 38 of 43
 Debtor(s):   Michael P Russo, Jr                 Case No:                                      NORTHERN DISTRICT OF OHIO
                                                  Chapter:   7                                         CLEVELAND DIVISION


Angies List                                    USAA
1030 East Washington St                        PO Box 65020
Indianapolis IN 46202                          San Antonio, TX 78265-5020



Capital One Bank USA (N.A.)                    Volkswagen Credit
P.O. Box 6492                                  PO Box 7572
Carol Stream, IL 60197-6492                    Libertyville, IL 60048-7572



Emily Russo
2373 Delamere
Cleveland Heights OH 44106



Frank & Wooldridge
600 South Pearl Rd St
Columbus, OH 43206



Home Depot Credit Services
P.O. Box 790328
St Louis, MO 63179



Key Bank
PO Box 94722
Cleveland, OH 44101-4722



Lendmark Financial Services LLC
9531 Vista Way UNIT 3C
Garfield Heights OH 44125



Quicken Loans
PO Box 6577
Carol Stream , IL 60197-6577



Synchrony Bank Amazon
P.O. Box 960013
Orlando, FL 32896-0013



Synchrony Financial
P.O. Box 960061
Orlando, FL 32896-0061




              19-10504-jps          Doc 1   FILED 01/31/19       ENTERED 01/31/19 12:26:13   Page 39 of 43
Angies List                        USAA
1030 East Washington St            PO Box 65020
Indianapolis IN 46202              San Antonio, TX 78265-
                                   5020

Capital One Bank USA               Volkswagen Credit
(N.A.)                             PO Box 7572
P.O. Box 6492                      Libertyville, IL 60048-
Carol Stream, IL 60197-            7572

Emily Russo
2373 Delamere
Cleveland Heights OH
44106

Frank & Wooldridge
600 South Pearl Rd St
Columbus, OH 43206



Home Depot Credit
Services
P.O. Box 790328
St Louis, MO 63179

Key Bank
PO Box 94722
Cleveland, OH 44101-4722



Lendmark Financial
Services LLC
9531 Vista Way UNIT 3C
Garfield Heights OH

Quicken Loans
PO Box 6577
Carol Stream , IL 60197-
6577

Synchrony Bank Amazon
P.O. Box 960013
Orlando, FL 32896-0013



Synchrony Financial
P.O. Box 960061
Orlando, FL 32896-0061




       19-10504-jps     Doc 1   FILED 01/31/19   ENTERED 01/31/19 12:26:13   Page 40 of 43
Patricia W. McKay, Bar No. 0078980
Patricia W. McKay
Lynch & Lynch
17477 Chillicothe Rd
Chagrin Falls, OH 44023
(440) 543-6790
Attorney for the Petitioner



                                       UNITED STATES BANKRUPTCY COURT FOR THE
                                                    NORTHERN DISTRICT OF OHIO
                                                       CLEVELAND DIVISION
In re:                                                Case No.:
Michael P Russo, Jr                                         SSN: xxx-xx-7356
                                                            SSN:
Debtor(s)
                                                Numbered Listing of Creditors
Address:
1378 Sunview Rd                                       Chapter:   7
Lyndhurst OH 44124



                Creditor name and mailing address                      Category of claim       Amount of claim
1.      Capital One Bank USA (N.A.)                                  Unsecured Claim                             $587.40
        P.O. Box 6492
        Carol Stream, IL 60197-6492
        xxxx-4872




2.      Capital One Bank USA (N.A.)                                  Unsecured Claim                        $1,139.13
        P.O. Box 6492
        Carol Stream, IL 60197-6492
        xxxx-8227




3.      Frank & Wooldridge                                           Unsecured Claim                        $3,580.45
        600 South Pearl Rd St
        Columbus, OH 43206




4.      Home Depot Credit Services                                   Unsecured Claim                             $581.17
        P.O. Box 790328
        St Louis, MO 63179
        x3668




5.      Key Bank                                                     Secured Claim                         $60,536.88
        PO Box 94722
        Cleveland, OH 44101-4722
        xxxxxxxxxx1524




6.      Lendmark Financial Services LLC                              Unsecured Claim                        $3,580.45
        9531 Vista Way UNIT 3C
        Garfield Heights OH 44125
        xxxx5048




          19-10504-jps                Doc 1   FILED 01/31/19     ENTERED 01/31/19 12:26:13   Page 41 of 43
 in re:     Michael P Russo, Jr
                                                          Debtor                                                             Case No. (if known)

                  Creditor name and mailing address                              Category of claim                        Amount of claim
7.        Quicken Loans                                                       Secured Claim                                            $113,038.41
          PO Box 6577
          Carol Stream , IL 60197-6577
          xxxxxx1973




8.        Synchrony Bank Amazon                                               Unsecured Claim                                                $1,771.91
          P.O. Box 960013
          Orlando, FL 32896-0013
          xxxx-xxxx-xxxx-2904




9.        Synchrony Financial                                                 Unsecured Claim                                                $1,147.74
          P.O. Box 960061
          Orlando, FL 32896-0061
          xxxx-4655




10.       Synchrony Financial                                                 Unsecured Claim                                                $2,298.27
          P.O. Box 960061
          Orlando, FL 32896-0061
          xxxx-4816




11.       USAA                                                                Unsecured Claim                                                $2,889.78
          PO Box 65020
          San Antonio, TX 78265-5020
          xxxx-xxxx-xxxx-0063




12.       Volkswagen Credit                                                   Secured Claim                                             $34,827.64
          PO Box 7572
          Libertyville, IL 60048-7572
          xxxxx5256




 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
  18 U.S.C. secs. 152 and 3571.)
                                                                DECLARATION
     I, Michael P Russo, Jr                                                                                                                     ,
     named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
     consisting of ______
                      2     sheets (including this declaration), and that it is true and correct to the best of my information and belief.
     the best of my information and belief.


        Debtor: /s/ Michael P Russo, Jr                                                  Date: 1/29/2019
                Michael P Russo, Jr




                                                                                                                                   Page 2

           19-10504-jps                 Doc 1   FILED 01/31/19          ENTERED 01/31/19 12:26:13                     Page 42 of 43
                                            UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO
                                                   CLEVELAND DIVISION

              Michael P Russo, Jr
   IN RE:                                                                         CASE NO.

                                                                                 CHAPTER      7

                                                      Certificate of Service


A duplicate copy of the foregoing Notice has been mailed to the following list of recipients via U.S. Mail on the date of filing.

Capital One Bank USA (N.A.)                      Synchrony Financial
P.O. Box 6492                                    P.O. Box 960061
Carol Stream, IL 60197-6492                      Orlando, FL 32896-0061




Frank & Wooldridge                               USAA
600 South Pearl Rd St                            PO Box 65020
Columbus, OH 43206                               San Antonio, TX 78265-5020




Home Depot Credit Services                       Volkswagen Credit
P.O. Box 790328                                  PO Box 7572
St Louis, MO 63179                               Libertyville, IL 60048-7572




Key Bank
PO Box 94722
Cleveland, OH 44101-4722




Lendmark Financial Services LLC
9531 Vista Way UNIT 3C
Garfield Heights OH 44125




Quicken Loans
PO Box 6577
Carol Stream , IL 60197-6577




Synchrony Bank Amazon
P.O. Box 960013
Orlando, FL 32896-0013




           19-10504-jps             Doc 1   FILED 01/31/19           ENTERED 01/31/19 12:26:13         Page 43 of 43
